 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 137 
In the House of Representatives, U. S.,

February 9, 2009
 
RESOLUTION 
Making technical corrections to House Resolution 24. 
 
 
That House Resolution 24, One Hundred Eleventh Congress, agreed to January 7, 2009, is amended—
(1)in paragraph (2), by striking Mr. Kravotil and inserting Mr. Kratovil; and
(2)in paragraph (4), by striking Mr. Moore of Kansas the second place it appears and inserting Ms. Moore of Wisconsin.   
 
Lorraine C. Miller,Clerk.
